DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22, 12/22/21, and 9/23/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/22/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 10 recites “out of the secondary battery an electrode terminal sticking”.  It is unclear if the electrode terminal is sticking out of the secondary battery, the conductive member or the plate member.
Claims 11 and 13 recite the limitation "a conductive member".  However, there is an earlier recitation of “a conductive member”.  Thus, it is unclear if the claims are referring to the earlier recitation or a new conductive member.
	Claim 12 is also rejected for depending on rejected Claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1281265 (hereinafter, CN’265).
As to Claim 10:	CN’265 discloses a method of producing a secondary battery module, the method comprising: 
preparing a non-conductive plate member (printed circuit board 317), a conductive member (electronic device 316), and a secondary battery (battery housing 315), out of the secondary battery an electrode terminal (tab portion 313b) sticking; 
fixing the conductive member to the non-conductive plate member (Figure 62); 
stacking the secondary battery on the plate member (Figure 62); and 
holding, by the conductive member, the electrode terminal of the secondary battery (Figure 62 – see “symbol 317… is an electronic device at one side of the printed circuit board… 316… mounted on the printed circuit board… 317…”, Pg 20).  
As to Claim 11:
	CN’615 discloses a conductive member having a gap that is wider than a thickness of the electrode terminal is prepared as the conductive member (see Fig. 62 – the thickness of the electrode terminal 313b is smaller than the gap 316a when it is opened), and 
after the electrode terminal is arranged in the gap of the conductive member, a width of the gap is narrowed, to hold the electrode terminal by the conductive member (see Fig. 62 – the gripping pieces 316a is clamping down on the electrode terminal, Pg 20).   

    PNG
    media_image1.png
    426
    782
    media_image1.png
    Greyscale

As to Claim 13:
	CN’615 discloses a conductive member having a gap is prepared as the conductive member, a width of the gap being narrower than a thickness of the electrode terminal (see Fig. 62 – as shown when the gripping pieces 316a is in its closed position, Pg 20), and the electrode terminal is inserted into the gap of the conductive member, to hold the electrode terminal by the conductive member (see Fig. 62 – the gripping pieces can be opened again to have the electrode terminal be inserted into the gripping pieces).
Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al., US 20130164585 (hereinafter, Kwak).
As to Claim 10:	Kwak discloses a method of producing a secondary battery module, the method comprising: 
preparing a non-conductive plate member (first main support portion 151), a conductive member (holder case 130, terminal member 160 [0075-0079]; terminal member 160), and a secondary battery (battery cell 110), out of the secondary battery an electrode terminal (lead tab 120) sticking; 
fixing the conductive member to the non-conductive plate member (Figure 1, 2); 
stacking the secondary battery on the plate member (Figure 1, 2); and 
holding, by the conductive member, the electrode terminal of the secondary battery (Figure 1, 2 – see “battery cell 110 and a lead tab 120… holder case…”, [0077-779]).  
As to Claim 11:
	Kwak discloses a conductive member having a gap that is wider than a thickness of the electrode terminal is prepared as the conductive member (see Fig. 1,2), and 
after the electrode terminal is arranged in the gap of the conductive member, a width of the gap is narrowed, to hold the electrode terminal by the conductive member (see Fig. 1, 2– the electrode terminal is clamped into the space between the holder case 130 and the terminal member 160, [0075-0079]).   

    PNG
    media_image1.png
    426
    782
    media_image1.png
    Greyscale

As to Claim 13:
	CN’615 discloses a conductive member having a gap is prepared as the conductive member, a width of the gap being narrower than a thickness of the electrode terminal (see Fig. 1, 2 – the holder case 130 and the terminal member 160 can be placed directly on each other), and the electrode terminal is inserted into the gap of the conductive member, to hold the electrode terminal by the conductive member (see Fig. 1, 2 – the holder case 130 and terminal member 160 can be opened again to have the electrode terminal be inserted into the clamp).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1281265 (hereinafter, CN’265).
	CN’615 discloses after the electrode terminal is held by the conductive member, the electrode terminal is slid.  
	Even though CN’615 does not disclose a step of electrode terminal is slid, the CN’615 can be slid in four directions: left, right, toward unit 316a and away from unit 316a.  Note that since the battery of 315 does not have any constraint restricting its movement as shown in Figure 62, it can be slid in several directions either to adjust its position or accommodating other components.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a step of adjusting the position of battery of CN’615 by sliding in several directions as to simply adjust its initial position or accommodate other components.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., US 20130164585 (hereinafter, Kwak).
	Kwak discloses after the electrode terminal is held by the conductive member, the electrode terminal is slid.  
	Even though Kwak does not disclose a step of electrode terminal is slid, the Kwak can be slid in four directions: toward unit holder case 130 and away from holder case 130.  Note that since the battery of 315 does not have any constraint within certain direction to restrict its movement as shown in Figure 1, 2, it can be slid in several directions either to adjust its position or accommodating other components.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a step of adjusting the position of battery of Kwak by sliding in several directions as to simply adjust its initial position or accommodate other components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723